DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 12-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (US2015/0351067) in view of Aliverti et al. (US2020/0170544).
To claim 1, Taylor teach a system for movement tracking (Fig. 1), comprising: 
at least one sensor configured to generate at least one sensing information (SI) (paragraph 0172); 	
a memory; a processor communicatively coupled to the memory and the at least one sensor (paragraph 0192); and a set of instructions stored in the memory which, when executed by the processor, cause the processor to: 
obtain at least one time series of SI (TSSI) from the at least one sensor (paragraphs 0172, 0190, time-series data), 
analyze the at least one TSSI, track a movement of an object in a venue based on the at least one TSSI (paragraphs 0169, 0175), 
compute an incremental distance associated with the movement of the object in a first incremental time period based on the at least one TSSI (paragraphs 0097, 0159, incremental distance or relative distance), 
compute a direction associated with the movement of the object in a second incremental time period based on the at least one TSSI (paragraph 0172, magnetic heading/direction relative to magnetic north),
compute a next location of the object at a next time (paragraph 0170, predict the next position) based on: a current location of the object at a current time, a current orientation of the object at the current time (paragraphs 0153, 0158, rotation or orientation), the incremental distance (paragraphs 0097, 0159), the direction (paragraph 0172), and a map of the venue (paragraph 0008, despite lack of clarification, using a map to plot tracking movement by GPS and by dead reckoning, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for plotting movement).
But, Taylor do not expressly disclose determine an underlying rhythmic motion associated with the movement, identify a rhythmic behavior of the at least one TSSI associated with the underlying rhythmic motion, compute a time series of intermediate quantity (IQ) based on the at least one TSSI, identify an additional rhythmic behavior of the time series of IQ (TSIQ) associated with the underlying rhythmic motion, compute a time series of mean-subtracted IQ (MSIQ) by subtracting a time series of local means from the TSIQ, wherein the local means are obtained by applying a moving average filter to the TSIQ, segment the time series of MSIQ (TSMSIQ) in a time window into preliminary segments comprising MSIQ with same polarity, and identify at least one local characteristic point of MSIQ of each preliminary segment.
	Aliverti teach a system using inertial sensors to track rhythmic and repetitive movement (abstract, paragraph 0043), determine an underlying rhythmic motion associated with the movement, identify a rhythmic behavior of the at least one TSSI associated with the underlying rhythmic motion (Figs. 1-3, paragraphs 0018-0063), compute a time series of intermediate quantity (IQ) based on the at least one TSSI, identify an additional rhythmic behavior of the time series of IQ (TSIQ) associated with the underlying rhythmic motion (paragraph 0011, inertial units positioned on the thorax and abdomen will detect a movement consisting of a respiratory component and an extra-respiratory component), compute a time series of mean-subtracted IQ (MSIQ) by subtracting a time series of local means from the TSIQ (page 4, claim 11, subtracting baseline from each component), wherein the local means are obtained by applying a moving average filter to the TSIQ (paragraph 0063, moving average filter), segment the time series of MSIQ (TSMSIQ) in a time window into preliminary segments comprising MSIQ with same polarity (paragraph 0048), and identify at least one local characteristic point of MSIQ of each preliminary segment (paragraphs 0018-0063, continuous monitoring).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Aliverti into the apparatus of Taylor, in order to analyze sensed data by design preference.




To claim 2, Taylor and Aliverti teach claim 1.
Taylor wherein: the at least one sensor comprises at least one of: an inertial measurement unit (IMU), accelerometer, gyroscope, magnetometer, or barometer (paragraphs 0172-0173, IMU, accelerometer, gyroscope); 
the at least one SI comprises information about at least one of: force, acceleration, acceleration force, acceleration in instantaneous rest frame, orientation, angle, angular velocity, an angle, magnetic field direction, magnetic field strength, magnetic field change, or air pressure (paragraphs 0125-0126, 0151, 0157, 0168, 0172); and 
the direction is computed based on at least one of: a SI from a gyroscope, a SI from a magnetometer, at least one direction in the second incremental time period, a direction before the second incremental time period, a direction after the second incremental time period, a weighted average of multiple directions associated with the second incremental time period, a direction of the movement at the current time, or a direction of the movement at the next time (paragraph 0172).



Claims 3-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (US2015/0351067) in view of Aliverti et al. (US2020/0170544) and Adib et al. (US2017/0074980).
To claim 3, Taylor and Aliverti teach claim 2.
Taylor teach a user wearing the boot-mounted navigation system to determine slow walking, fast walking, etc. (paragraphs 0182-0190), wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: determine an underlying rhythmic motion associated with the movement; identify a rhythmic behavior of the at least one TSSI associated with the underlying rhythmic motion; track the movement of the object based on the rhythmic behavior of the at least one TSSI; and compute the incremental distance based on the rhythmic behavior of the at least one TSSI (paragraphs 0124-0126, obvious due to teaching in movement tracking that requires determination of behavior/rhythmic motion, e.g., slow walking, fast walking, etc., determination of velocity and/or acceleration).
	Adib teach a system for rhythmic motion monitoring (Figs. 1, 4), wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: track the movement of the object based on the rhythmic behavior of the at least one TSSI; and compute the incremental distance based on the rhythmic behavior of the at least one TSSI (paragraphs 0026, 0031, determine plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution; paragraphs 0077, 0088-0089, 0135-0141, tracking different positions/locations thru motion cycles), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Taylor and Aliverti, in order to further implementation of rhythmic motion monitoring.

To claim 4, Taylor, Aliverti and Adib teach claim 3.
Taylor, Aliverti and Adib teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: track the movement of the object based on the additional rhythmic behavior of the TSIQ; and compute the incremental distance based on the additional rhythmic behavior of the TSIQ (Adib, Fig. 1, paragraphs 0077, 0088-0089, 0136-0141, continuously sweeps resulting a time profile to track a number of movements, locations, and/or positions).

To claim 7, Taylor, Aliverti and Adib teach claim 4.
Taylor, Aliverti and Adib teach segment the TSMSIQ into segments based on the at least local characteristic point, wherein the at least one local characteristic point comprises at least one of: local maximum, local minimum, reflection point, zero crossing of MSIQ from positive to negative, zero crossing of MSIQ from negative to positive, centroid of preliminary segments, median, first quartile, third quartile, percentile, or mode (Aliverti, paragraphs 0056-0057); and identify at least one of: complete cycle, rhythm cycle, compound cycle, extended cycle, double cycle, quad cycle, partial cycle, half cycle, quarter cycle, gait cycle, stride cycle, step cycle, or hand cycle (Aliverti, paragraph 0033).


Claims 5-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (US2015/0351067) in view of Aliverti et al. (US2020/0170544), Adib et al. (US2017/0074980) and MacKenzie et al. (US2017/0365163).
To claim 5, Taylor, Aliverti and Adib teach claim 4.
Taylor, Aliverti and Adib teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: identify a time window of stable rhythmic behavior of the at least one TSSI or the TSIQ associated with stable underlying rhythmic motion associated with the movement of the object (obvious as signal reception windows), add a time stamp (Taylor, paragraph 0103), but do not expressly disclose add a time stamp to the time window when at least one of the following is satisfied: a weighted average of the IQ in a sliding window around the time stamp is greater than a first threshold, a feature of an autocorrelation function of IQ around the time stamp is greater than a second threshold, or another criterion associated with the time stamp.
	MacKenzie teach a system for detecting/recognizing in a radio range repetitive motions (abstract, Fig. 1), comprising identify a time window of stable rhythmic behavior of the at least one TSSI or the TSIQ associated with stable underlying rhythmic motion associated with the movement of the object (paragraph 0124, collect based on RSS-values RSS-V received for a number, e.g., 50, of time frames TF, in particular consecutive time frames TF, at the local fixed radio device a number of RSS-value related quantities RSS-VRQ, which corresponds to the number of time frames TF. The number of time frames is called a “Sliding Window” whereby the term “sliding” means that the number is variable;	paragraphs 0126-0128, a pattern specific to a repetitive motion in the collected number of RSS-values related quantities RSS-VRQ is determined in the form of a peak value PV), add a time stamp to the time window when at least one of the following is satisfied: a weighted average of the IQ in a sliding window around the time stamp is greater than a first threshold, a feature of an autocorrelation function of IQ around the time stamp is greater than a second threshold, or another criterion associated with the time stamp (Figs. 6-7, paragraphs 0136-0149, for detecting/recognizing repetitive motion, processing of RSS-values related quantities RSS-VRQ/CSI-quantities CSI-Q is continuously processed over consecutive time frames, which means a time frame would be added to the sliding window when there is related RSS-VRQ/CSI-Q collected in said time frame, wherein said time frame may be any one of the last 50 or more than the last 50, and wherein having related RSS-VRQ/CSI-Q collected may be considered as criterion associated with said time frame), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Taylor, Aliverti and Adib, in order further implementation of time window.

To claim 6, Taylor, Aliverti, Adib and MacKenzie teach claim 5.
Taylor, Aliverti, Adib and MacKenzie teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: identify at least one local characteristic point of IQ in the time window, wherein the at least one local characteristic point comprises at least one of: local maximum, local minimum, zero crossing of IQ from positive to negative, zero crossing of IQ from negative to positive (Adib, paragraph 0089, local maximum); 
segment the time window into segments based on time stamps associated with the at least one local characteristic point, each segment spanning from a local characteristic point to another local characteristic point (Adib, paragraphs 0089, 0137); and 
identify at least one of: complete cycle, rhythm cycle, compound cycle, extended cycle, double cycle, quad cycle, partial cycle, half cycle, quarter cycle, gait cycle, stride cycle, step cycle, or hand cycle (Adib, paragraph 0089, average over five consecutive sweeps).

To claim 12, Taylor, Aliverti, Adib and MacKenzie teach claim 6.
Taylor, Aliverti, Adib and MacKenzie teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: compute an amount of cycles in the first incremental time period (Taylor, paragraph 0163); and compute the incremental distance as a multiplicative product of the amount of cycles and a cycle distance (Taylor, paragraph 0164), wherein the cycle distance is computed based on at least one of: a user input, a trained value obtained in a training phase, a calibration process or a training process using a reference distance from a locationing scheme, an adaptively computed value based on a recent time period of stable rhythmic motion (Taylor, paragraph 0172).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (US2015/0351067) in view of Aliverti et al. (US2020/0170544), Adib et al. (US2017/0074980),  MacKenzie et al. (US2017/0365163) and Farnham (US2019/0158982).
To claim 13, Taylor, Aliverti, Adib and MacKenzie teach claim 12.
Farnham teach wherein: the next location of the object at the next time is computed using a particle filter; and the next location of the object at the next time is computed based on: initializing an initial number (N_0) of initial candidate locations of the object at an initial time (t=0); computing iteratively a first dynamic number (N_(i+1)) of first candidate locations of the object at the next time (t=(i+1)) based on a second dynamic number (N_i) of second candidate locations of the object at the current time (t=i); and computing the next location of the object at the next time based on at least one of: the first dynamic number of first candidate locations at the next time, or the second dynamic number of second candidate locations at the current time (Figs. 2, 4-5, paragraphs 0044-0045, 0053-0057), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Farnham into the system of Taylor, Aliverti, Adib and MacKenzie, in order to analyze candidate locations



Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US2019/0158982) in view of Huang et al. (US2015/0350849).
To claim 29, Farnham teach a device of a movement tracking system, comprising: 
a processor; a memory communicatively coupled to the processor; and a sensor communicatively coupled to the processor, wherein: 
the sensor is configured to generate at least one sensing information (SI) (S201 of Fig. 2, paragraph 0053), and 
the processor is configured to: 
obtain at least one time series of SI (TSSI) from the sensor, analyze the at least one TSSI (S201 of Fig. 2, paragraphs 0044-0045, 0053, a series of temporal measurement points), 
track a movement of an object in a venue based on the at least one TSSI, compute an incremental distance associated with the movement of the object in a first incremental time period based on the at least one TSSI, 
compute a direction associated with the movement of the object in a second incremental time period based on the at least one TSSI, and 
compute a next location of the object at a next time based on at least one of: a current location of the object at a current time, a current orientation of the object at the current time, the incremental distance (speed), the direction, or a map of the venue (paragraphs 0024-0042), wherein the next location of the object at the next time is computed and based on: 
initializing an initial number (N 0) of initial candidate locations of the object at an initial time (t=0), computing iteratively a first dynamic number (N (i+1)) of first candidate locations of the object at the next time (t=(i+1)) based on a second dynamic number (N i) of second candidate locations of the object at the current time (t=i), and computing the next location of the object at the next time (future location) based on at least one of: the first dynamic number of first candidate locations at the next time, or the second dynamic number of second candidate locations at the current time (Figs. 2, 4-5, paragraphs 0053-0057) .
But, Farnham do not expressly disclose using a particle filter.
However, Farnham does teach using a Kalman filter (paragraphs 0051, 0054-0055, 0057)
	Huang teach using particle filter to filter candidate locations of the mobile device using measurements of environment variables in the venue (abstract, paragraphs 0006-0007, 0093-0158).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Huang into the apparatus of Farnham, in order to analyze candidate locations. 

To claim 30, Farnham and Huang teach a method of a movement tracking system (as explained in response to claim 29 above).



Allowable Subject Matter
Claims 14-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 25, 2022